DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks

2.	With respect to the claim rejections of the pervious Office Action, mailed on 06/29/21, have been withdrawn due to proper amendments and/or persuasive arguments.

Examiner’s Amendment
3.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an Amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in a telephone interview with Luke S. Langsjoen on September 8, 2021.

Claim 8 has been canceled.
	Following claims have been amended as follows:
Claim 1. 	A method for performing virtual segmentation to service an endpoint device, the method comprising:
	by a virtual repeater station located between the endpoint and a cable headend:
respective sub-band of frequency within the range of frequencies, wherein the separate sub-bands of frequency are selected to occur at frequencies above a highest frequency utilized by Data Over Cable Service Interface Specification (DOCSIS) plus a guard interval;
		designating, by the virtual repeater station, a first subset of the plurality of channels as upstream channels and a second subset of the plurality of channels as downstream channels for the virtual segmentation; and
		performing, by the virtual repeater station, communications between a network controller and the endpoint device through a coaxial cable by utilizing the plurality of channels,
		wherein the first subset of the plurality of channels are designated as upstream channels and the second subset of the plurality of channels are designated as downstream channels based at least in part on upstream and downstream channel demand.
	
	Claim 4. 	The method of claim 1,
	wherein the sub-bands of the plurality of channels are selected to avoid overlapping bandwidth utilized by the DOCSIS .

	Claim 5. 	The method of claim 4,
	wherein selecting the sub-bands of the plurality of channels to avoid overlapping bandwidth utilized by the DOCSIS comprises selecting the sub-bands of the plurality of channels the frequencies above [[a]]the highest frequency utilized by the DOCSIS plus [[a]]the guard interval.
	
	Claim 13. 	A method for performing virtual segmentation, the method comprising:
	by a virtual repeater station located between an endpoint device and a cable headend:
		designating, by the virtual repeater station, a plurality of channels within a range of frequencies, wherein each of the plurality of channels comprises a separate respective sub-band of frequency within the range of frequencies, wherein the separate sub-bands of frequency are selected to occur at frequencies above a highest frequency utilized by Data Over Cable Service Interface Specification (DOCSIS) plus a guard interval;
		designating, by the virtual repeater station, a first subset of the plurality of channels as upstream channels and a second subset of the plurality of channels as downstream channels for communication with the endpoint device; and
		performing, by the virtual repeater station, communications between a network controller and the endpoint device by utilizing the plurality of channels,
		wherein designating the first subset of the plurality of channels as upstream channels and the second subset of the plurality of channels as downstream channels is performed based at least in part on upstream and downstream channel demand.
	
	Claim 17. 	A wired communication device, comprising:
	a non-transitory computer-readable memory medium;
comprises a virtual repeater station located between an endpoint and a cable headend, wherein the virtual repeater station is configured to:
		designate a plurality of channels within a range of frequencies, wherein each of the plurality of channels comprises a separate respective sub-band of frequency within the range of frequencies, wherein the separate sub-bands of frequency are selected to occur at frequencies above a highest frequency utilized by Data Over Cable Service Interface Specification (DOCSIS) plus a guard interval;
		designate a first subset of the plurality of channels as upstream channels and a second subset of the plurality of channels as downstream channels for virtual segmentation; and
		perform communications between a network controller and [[an]]the endpoint device through a coaxial cable by utilizing the plurality of channels,
		wherein the first subset of the plurality of channels are designated as upstream channels and the second subset of the plurality of channels are designated as downstream channels based at least in part on upstream and downstream channel demand
.
	
Reason for Allowance
4.	Regarding claims 1, 13 & 17, Prior art of record fails to disclose all the functions in the claims being implemented by the virtual repeater station. Also, refer to the Applicant’s remarks filed on 08/30/2021.
	Therefore, regarding claims 1-7 and 9-20 (renumbered as 1-19) having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.	


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633